Citation Nr: 0904585	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-17 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in San 
Francisco, California


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
medical expenses incurred at Mendocino Coast District 
Hospital on July 25, 2006.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The veteran served on active duty from January 1960 to May 
1964.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision of the San 
Francisco, California, VA Medical Center (VAMC), which denied 
the claim for reimbursement or payment for expenses incurred 
at Mendocino Coast District Hospital on July 25, 2006.  


FINDINGS OF FACT

1.  The veteran received medical care from the emergency room 
at Mendocino Coast District Hospital in Fort Bragg, 
California, on July 25, 2006, for complaints of shortness of 
breath; he did not receive prior VA authorization for such 
treatment and services.  

2.  At the time care was rendered on July 25, 2006, the 
veteran was service-connected for post-traumatic stress 
disorder (PTSD), rated 70 percent disabling; right shoulder 
bursitis, rated as 20 percent disabling; postoperative injury 
of the right middle and right fingers with arthritis, rated 
as 20 percent disabling; tinnitus, rated as 10 percent 
disabling; and epicondylitis, right elbow, and bilateral 
hearing loss, each evaluated as 0 percent disabling.  He was 
also in receipt of a total (100 percent) disability rating 
based on individual unemployability (TDIU), effective January 
4, 1999.  

3.  The private medical care rendered on July 25, 2006, was 
for a medical emergency of such a nature that a reasonably 
prudent person would expect that delay in seeking immediate 
medical attention would be hazardous to life or health.  

4.  A VA or federal facility was not feasibly available to 
the veteran at the time he sought emergency treatment.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Mendocino Coast District 
Hospital on July 25, 2006, have been met.  38 U.S.C.A. 
§§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The VCAA 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  

Given the fully favorable outcome set forth below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Therefore, any additional discussion of the VCAA is 
unwarranted.  


II.  Factual background.

The record indicates that, on July 25, 2006, the veteran was 
service-connected for post-traumatic stress disorder (PTSD), 
rated 70 percent disabling; right shoulder bursitis, rated as 
20 percent disabling; postoperative injury of the right 
middle and right fingers with arthritis, rated as 20 percent 
disabling; tinnitus, rated as 10 percent disabling; and 
epicondylitis, right elbow, and bilateral hearing loss, each 
evaluated as 0 percent disabling.  He was also in receipt of 
a total (100 percent) disability rating based on individual 
unemployability (TDIU), effective January 4, 1999.  

Of record is a report from a Telephone Link Care (TLC) nurse 
at the San Francisco VA Medical Center, dated July 25, 2006, 
indicating that the veteran called that morning with 
complaints of wheezing for the past week.  It was noted that 
the veteran had been seen at the Urgicenter at Mather for 
pneumonia and had followed up with his provider; he had been 
given an antibiotic and an inhaler.  The veteran indicated 
that he had been "getting worse" since he finished the 
antibiotics.  He did not have chest pain, but he was wheezing 
and he felt very short of breath.  The nurse noted a moist 
sounding cough one time during the conversation.  The veteran 
reported wheezing and severe difficulty breathing.  The 
veteran was told that he needed to be seen on an urgent 
basis, which meant within 2 hours; it was noted that he was 
about 4 hours from the Mather Urgicenter.  The veteran 
responded that his wife was available to take him to the 
nearest ER, and he understood that the VA may or may not pay 
for the outside care.  It was noted that the veteran was 
instructed that the advice to go to the ER was not an 
authorization for VA payment; he was also instructed to have 
the hospital contact the nearest VA Facility for transfer 
upon stabilization.  

Also of record is an emergency department report from 
Mendocino Coast District Hospital, indicating that the 
veteran was seen on July 25, 2006, with complaints of chest 
congestion for one month.  Past history was significant for 
coronary artery bypass graft and a stent, with a recent valve 
replacement 3 months earlier.  He denied other major medical 
problems, including stroke.  Review of the system was 
positive for some nausea and vomiting with his cough, and 
occasional diaphoresis.  Examination of the chest revealed 
bilateral wheeze.  A chest x-ray was negative; an 
electrocardiogram showed normal sinus rhythm with 82 and axis 
of -18 and slightly poor airway progression but no other 
acute changes.  The veteran received and albuterol Atrovent 
treatment with significant improvement.  The diagnostic 
impression was acute bronchitis with wheezing.  

On July 26, 2006, a TLC nurse called the veteran's home to 
follow up on the urgent call he had placed the previous day, 
complaining of shortness of breath.  The veteran's wife 
answered the phone and stated that he had gone to the 
emergency room and was there for "several hours for 
breathing treatments."  She stated that he was feeling much 
better.  She was advised to have the veteran call the 24 hour 
800 advice number if any further assistance was needed.  


III.  Legal Analysis.

The veteran's claim of entitlement to reimbursement of 
medical expenses was denied by the San Francisco VAMC on the 
basis that the veteran's condition was not serious and he had 
in fact "been sick with chest congestion for the past 
month."  It also maintains that VA facilities were feasibly 
available to provide the care.  

In adjudicating a claim for reimbursement of medical 
expenses, the Board must first make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility.  
See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In this case, 
it is not contended that VA specifically agreed to pay the 
medical bills incurred at the private facility.  In fact, in 
the TLC note dated July 25, 2006, the VA advice nurse 
specifically informed the veteran that the advice to go to 
the ER was not an authorization for VA payment.  Therefore, 
the Board must conclude that prior authorization for the 
private medical treatment received on July 25, 2006, was not 
obtained pursuant to 38 C.F.R. § 17.54, and that payment is 
not warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703.  

Reimbursement of medical expenses is provided as follows.  To 
the extent allowable, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by the VA, or any medical 
services not previously authorized including transportation 
may be paid on the basis of a claim timely filed under the 
following circumstances:

(a) For veterans with service-connected disabilities care or 
services not previously authorized were rendered to a veteran 
in need of such care or services:

(1) for an adjudicated service-connected disability; (2) For 
non-service-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability; (4) For any illness, injury or dental 
condition in the case of a veteran who is participating in a 
rehabilitation program and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in 38 C.F.R. § 17.47(j); and (b) In a 
medical emergency care and services not previously authorized 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health, and (c) 
When Federal facilities are unavailable, and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound wise, 
or practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2008).  

The United States Court of Appeals for Veterans Claims ("the 
Court") in Hayes v. Brown, 6 Vet. App. 66 (1993), held that 
the statutory language made it clear that all three 
conditions must be met before reimbursement may be 
authorized.  

As noted above, at the time he incurred the private medical 
expenses, the veteran was in receipt of a total (100 percent) 
disability rating based on individual unemployability (TDIU), 
effective January 4, 1999.  Therefore, the veteran meets the 
criteria of paragraph (a)(3) for providing reimbursement of 
medical expenses not previously authorized.  

Next, the Board considered whether the services rendered were 
of an emergency nature such as the delay would have been 
hazardous to life or health.  In this case, the veteran 
stated that he was experiencing severe breathing problems; he 
noted that he had been seen at the Mather VA facility weeks 
earlier for similar symptoms.  The veteran was advised by the 
TLC nurse to get to an emergency room within the next two 
hours.  Upon admission at Mendocino Coast, the physician 
noted bilateral wheezing; the diagnostic impression was acute 
bronchitis with wheezing.  

The Board finds that a prudent lay person would consider the 
veteran's difficulty breathing to be an emergent medical 
condition.  This is further supported by the July 25, 2006 
TLC nurse's report concerning the veteran's condition.  The 
nurse stated that the veteran called the advice line with 
complaints of wheezing; she noted that he was speaking in 
short sentences with obvious effort.  She told the veteran 
that he needed to be seen on an urgent basis, which meant 
within 2 hours.  Clearly, the veteran was instructed to seek 
immediate medical attention for the very symptoms which 
caused him to call the telephone care staff on July 25, 2006.  
Those instructions support the veteran's decision to seek 
immediate medical attention at the private hospital.  Under 
the circumstances it is reasonable to assume that delay would 
have been hazardous to his health.  

There has been no indication that Federal facilities were 
available.  Significantly, it was noted that the veteran was 
4 hours away from the VA urgent care center at Mather.  Based 
on those findings the Board concludes that treatment at a 
Federal facility was unavailable.  

Having reviewed the evidence, the Board finds that the 
veteran is eligible for payment or reimbursement of the 
emergency room treatment expenses incurred on July 25, 2006, 
pursuant to 38 U.S.C.A. § 1728 because he has satisfied all 
three of the required criteria.  Specifically, the veteran 
has been adjudicated as permanently and totally disabled at 
the time of the treatment in question, he reasonably believed 
that a delay in receiving treatment would be hazardous to his 
health due to the his severe shortness of breath, and a VA or 
other Federal facility was not available.  Moreover, the 
veteran was advised to seek emergency treatment, which in 
this case was the private hospital.  

The Board has noted that medical reviewers found that the 
veterans' complaints were non-emergent.  Those findings did 
not address the symptoms or instructions given to the veteran 
for seeking medical attention after complaining of wheezing.  
The VA physician noted that the veteran's condition was not 
serious on the date of service since he reportedly had chest 
congestion for the past month.  The Board considers this to 
be competent medical evidence; however, there is significant 
documentation to conclude that the veteran's condition was of 
an emergent nature.  The probative medical evidence, 
including the veteran's statements as well as the TLC nurse 
report, clearly outweigh the physician's conclusory 
statements concerning whether the veteran had any serious 
condition on the date of service and VAMC feasibility.  

In sum, the Board finds that the veteran meets the criteria 
for payment or reimbursement of unauthorized medical expenses 
resulting from his emergency treatment on July 25, 2006, 
because the preponderance of evidence shows that the 
treatment was for symptoms perceived to be so serious as to 
require immediate medical attention to avoid serious 
impairment and a VA facility was not available.  As such, the 
benefit sought on appeal is granted.  


ORDER

Payment or reimbursement of the cost of unauthorized medical 
treatment provided by Mendocino Coast District Hospital on 
July 25, 2006, is granted.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


